DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 18-20 , 24-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 10901266 in view of Kim US 2011/0127531 and further in view of Matsushima US 2014/0092353.
Claim 18 corresponds to claim 1.
Claim 19 corresponds to claim 2.
Claim 20 corresponds to claim 3.
Claim 24 corresponds to claim 4.
Claim 25 corresponds to claim 5.
Claim 26 corresponds to claim 6.
Claim 27 corresponds to claim 7.
Regarding claims 18-20, 24-27, claims 1-7 of the patent disclose all the limitations of claims 18-20 and 24-27 except the light shield overlaps the contact hole, slits as the first second and third portions and the common electrode and pixel electrode reversed.   Kim teaches a black matrix overlapping a contact hole for improving the aperture ratio (see [0127]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the patent in view of Kim to improve the aperture ratio.
Matsushima teaches slits as the first through third portions (see figs 3-5) offering improve response speed [0063] and also teaches both scenarios of the pixel/ common electrode (see figs 11 and 17).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the patent in view Matsushima to improve response speed and adjusting the pixel and common electrode configuration as an obvious design choice.


Claim 18-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 11347108 in view of Matsushima US 2014/0092353.
Claims 18-27 are identical to claims 1-10 of the patent except slits as the first second and third portions and the common electrode and pixel electrode reversed. Matsushima teaches slits as the first through third portions (see figs 3-5) and also teaches both scenarios of the pixel/ common electrode (see figs 11 and 17).  
Matsushima teaches slits as the first through third portions (see figs 3-5) offering improve response speed [0063] and also teaches both scenarios of the pixel/ common electrode (see figs 11 and 17).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the patent in view Matsushima to improve response speed and adjusting the pixel and common electrode configuration as an obvious design choice.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871